Citation Nr: 1015986	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-35 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a finding of total disability based on 
individual unemployability (TDIU) prior to December 1, 2005.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States 
Marine Corps from May 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 27, 2008, decision by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  For reasons discussed 
below, the Statement of the Case (SOC) issued on that date is 
accepted by the Board as the initial decision on the merits 
of the Veteran's claim.

The Veteran has stated that he does not desire a personal 
hearing on this appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a February 2002 decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation effective from December 13, 
2000.  The Veteran appealed the evaluation, and in a 
September 2005 decision, the Board granted an increased, 70 
percent evaluation, for PTSD.  The Veteran's attorney 
representative has indicated that this decision is currently 
on appeal to the Court of Appeals for the Federal Circuit.  

The determination of entitlement to TDIU may be decided 
independent of the claim for an increased schedular 
evaluation for PTSD.  While an eventual grant of the benefit 
sought on appeal may render any decision regarding TDIU moot, 
the claims are not inextricably intertwined and adjudication 
of the TDIU claim may proceed.

When implementing the Board decision, the RO initially 
assigned an effective date of March 28, 2002, for the 70 
percent evaluation.  The Veteran initiated an appeal, and in 
an August 2007 decision, a Decision Review Officer (DRO) 
granted an earlier effective date of December 13, 2000, for 
the award of a 70 percent evaluation.

Independent of the appeal for an earlier effective date for 
assignment of the 70 percent evaluation, the Veteran filed a 
March 2006 claim for TDIU.  In a November 2006 rating 
decision, the RO granted entitlement to a schedular 100 
percent rating for PTSD, effective December 1, 2005.  In that 
decision, the RO noted that the Veteran had open appeals 
before appellate courts, and hence the effective date of the 
award would have to be revisited once those inextricably 
intertwined appeals were resolved.  The RO also declared that 
the issue of TDIU was moot in light of the schedular grant of 
a total rating.  

In November 2007, the Veteran filed correspondence labeled a 
"Notice of Disagreement" (NOD) with the finding that the 
TDIU issue had been rendered moot.  He argued that, since the 
total schedular evaluation did not extend back to December 
2000, there remained a period for which TDIU could be 
granted, and hence the matter should be considered for that 
stage.  

However, as the issue of TDIU had not in fact been considered 
in the November 2006 rating decision, there was no decision 
on TDIU entitlement with which to disagree.  Instead, the 
November 2007 correspondence should have been taken as a 
request for initial consideration of the claim for TDIU.

In August 2008, the RO issued an SOC which listed the issue 
on appeal as, "Entitlement to a finding of total disability 
(individual unemployability) prior to December 1, 2005."  
The SOC represents the first consideration of entitlement to 
TDIU on the merits of the claim.  In October 2008, the 
Veteran's representative filed correspondence intended to be 
a substantive appeal to the August 2008 SOC.  This 
correspondence is considered by the Board to represent an NOD 
to the August 2008 decision on the merits.  38 C.F.R. 
§§ 20.201, 20.302.   The RO has taken no action since receipt 
of the October 2008 correspondence other than to certify the 
case to the Board.

When an NOD has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the agency of original jurisdiction for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Here, as the SOC is actually the decision being 
appealed, an actual SOC is required following the NOD.  Thus 
the issue of entitlement to TDIU prior to December 1, 2005, 
is being remanded for issuance of an SOC and to give the 
appellant the opportunity to perfect an appeal.  38 U.S.C.A. 
§ 7105 (West 2005); 38 C.F.R. § 19.26 (2005); See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

The Veteran should be provided a Statement 
of the Case which addresses the issue of 
entitlement to a TDIU prior to December 1, 
2005.  If, and only if, the appeal is 
perfected by a timely filed substantive 
appeal, this issue should be certified to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


